Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 03/23/2022 in response to the Office Action of 02/24/2022 is acknowledged and has been entered.
	Applicant has elected Group 4, claims 64-65, drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets PD-1, and (ii) a protein, wherein the protein comprises two heterodimers, wherein the two heterodimers have identical amino acid sequences, and wherein each heterodimer comprises: 
a) a first polypeptide comprising: i) a cancer-associated epitope other than an HPV16 cancer-associated epitope, wherein the cancer-associated epitope is a peptide having a length of from 8 amino acids to 14 amino acids; and ii) β2-microglobulin (β2M) polypeptide; and 
b) a second polypeptide comprising: i) at least one immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide comprises a variant interleukin-2 (IL-2) polypeptide comprising one or more amino acid substitutions relative to the IL-2 amino acid sequence set forth in SEQ ID NO: 1, ii) a class I major histocompatibility complex (MHC) heavy chain polypeptide; and iii) an immunoglobulin (Ig) Fc polypeptide.
	Additionally, Applicant has elected melanoma-associated antigen (MAGE) as species of cancer-associated antigen.
	Upon review and reconsideration, CD19 and CD20 will be rejoined with MAGE for examination.

3.	Claims 64-65 and 79-97 are pending and currently under prosecution.

Priority
4.	Applicant’s claim under 35 U.S.C. §§ 119(e), 120 and 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

Claim Objections
5.	Claim 64 is objected to because claim recites, “amino acid sequences depicted in FIG. 3A-3C”.  Claims must, under modern claim practice, stand alone to define invention, and incorporation into claims by express reference to specification and/or drawings is not permitted except in very limited circumstances.  See Ex parte Fressola, 27 USPQ2d 1608 (BPAI, 1993). See M.P.E.P. § 2173.05(s), which states: 
“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

Appropriate correction is required.

6.	Claims 93, 95 and 97 are objected to because claims recite, “complementarity determining regions (CDRs) present in the heavy chain variable region of SEQ ID NO:53 and comprises CDRs present in the light chain variable region of SEQ ID NO:53”. The heavy chain variable region and the light chain variable region should not have the same SEQ ID NO.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 89-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 89-91 are indefinite because the claims recite “about 1 mg/kg to about 10 mg/kg”.
M.P.E.P. § 2173.05(b) III. A. states:
In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).

	In this case, there is nothing in the specification to provide any indication as to what range of specific activity is covered by the term "about."

10.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 64-65 and 79-97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; The 2015 Written Description Workshop materials; hereinafter “Guidelines”).  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
	The claims 64-65 and 79-97 are herein drawn to a method of treating cancer in an individual, the method comprising administering to the individual i) an immune checkpoint inhibitor that targets PD-1, and ii) a protein comprising a cancer-associated epitope.
	The claims 79-80, 83-85 are herein drawn to the method of claim 64, comprising an amino acid sequence having at least 95% amino acid sequence identity to SEQ ID NO: 21, 44-47, 50, or 95. 
	In this instance, the claims are directed to a genus of immune checkpoint inhibitors that targets PD-1 and a genus of cancer-associated epitopes, that can be used to treat cancer; and a genus of amino acid sequence having at least 95% amino acid sequence identity to SEQ ID NO: 21, 44-47, 50, or 95.
A genus of immune checkpoint inhibitors may include, for example, a polypeptide, an antibody, a nucleic acid, or small molecule. 
Although the specification teaches anti-PD1 antibodies and a protein comprising HPV E7 epitope for treating cancer (see Examples 5 and 9, Fig. 31), and SEQ ID NOs: 21, 44-47, 50 and 95; however, it is not representative of the claimed a genus of immune checkpoint inhibitors, cancer-associated epitopes, and SEQ ID NOs: 21, 44-47, 50 and 95; this is because the claimed immune checkpoint inhibitor, for example, a polypeptide, an antibody, a nucleic acid, or small molecule have markedly different structures. The artisan would not expect that any given immune checkpoint inhibitor and cancer-associated epitope would treat cancer and/or target PD-1, and an amino acid sequence that has at least 95% identical to SEQ ID NOs: 21, 44-47, 50 and 95 would have or retain the activity or function of SEQ ID NOs: 21, 44-47, 50 and 95.
There is no correlation between any one particularly identifying structural feature that is shared by at least a substantial number of the members of the claimed a genus of immune checkpoint inhibitors and cancer-associated epitopes, and SEQ ID NOs: 21, 44-47, 50 and 95; because each immune checkpoint inhibitor and cancer-associated epitope, and SEQ ID NOs: 21, 44-47, 50 and 95 is structurally and functionally different. Although the artisan could potentially screen immune checkpoint inhibitors and cancer-associated epitopes, it cannot be predicted whether or not one will be successful.  The written description provision set forth under 35 USC 112(a) is severable from its enablement provision, so that written description requirement cannot be met by describing how one might make the invention – rather the invention must be described in such clear and particular terms so as to reasonably convey to the skilled artisan that applicant had possession of the claimed invention as of the filing date of the application (i.e., the earlier effective US filing date sought).  
The skilled artisan could not immediately envision, recognize or distinguish at least a substantial number of the members of the claimed genus of immune checkpoint inhibitors and cancer-associated epitopes. 
The specification therefore would not reasonably convey to the skilled artisan Applicant's possession of the claimed invention as of the filing date of the application.
Notably, the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
Furthermore, Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with any of the requisite clarity or particularity the claimed a genus of immune checkpoint inhibitors and cancer-associated epitopes would treat cancer and/or target PD-1, and a genus of amino acid sequences that has at least 95% identical to SEQ ID NOs: 21, 44-47, 50 and 95 would have or retain the activity or function of SEQ ID NOs: 21, 44-47, 50 and 95. A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that might be found to be useful in practicing the claimed invention does not fulfill the written description requirement.  
Recognizing that the claims are drawn to a genus of immune checkpoint inhibitors and cancer-associated epitopes would treat cancer and/or target PD-1, and a genus of amino acid sequences that has at least 95% identical to SEQ ID NOs: 21, 44-47, 50 and 95 would have or retain the activity or function of SEQ ID NOs: 21, 44-47, 50 and 95; it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property. The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Finally, Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Moreover, because the claims encompass a genus of immune checkpoint inhibitors and cancer-associated epitopes would treat cancer and/or target PD-1, and a genus of amino acid sequences that has at least 95% identical to SEQ ID NOs: 21, 44-47, 50 and 95 would have or retain the activity or function of SEQ ID NOs: 21, 44-47, 50 and 95; but which otherwise vary materially, structurally and/or functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  

13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 64-65, 79-85 and 87-95 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (WO 2015195531, published on 23 December 2015, IDS) in view of Gillies et al. (US 7,186,804, issued on March 6, 2007) and further in view of Medina et al. (Pharmacotherapy 2016;36(3):317–334, IDS). 
Claims 64-65, 79-85 and 87-95 are herein drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets PD-1, and (ii) a protein, wherein the protein comprises two heterodimers, wherein the two heterodimers have identical amino acid sequences, and wherein each heterodimer comprises: 
a) a first polypeptide comprising: i) a cancer-associated epitope other than an HPV16 cancer-associated epitope, wherein the cancer-associated epitope is a peptide having a length of from 8 amino acids to 14 amino acids; and ii) β2-microglobulin (β2M) polypeptide; and 
b) a second polypeptide comprising: i) at least one immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide comprises a variant interleukin-2 (IL-2) polypeptide comprising one or more amino acid substitutions relative to the IL-2 amino acid sequence set forth in SEQ ID NO: 1, ii) a class I major histocompatibility complex (MHC) heavy chain polypeptide; and iii) an immunoglobulin (Ig) Fc polypeptide.
	Seidel et al. teach a method of treating cancer in an individual comprising administering to the individual an effective amount of a multimeric polypeptide; see entire document, e.g. [00325]. Seidel et al. teach wherein the multimeric polypeptide comprising: a) a first polypeptide comprising an epitope and a β2-microglobulin polypeptide; b) a second polypeptide comprising i) an immunomodulatory domain; ii) a second MHC polypeptide; and iii) an immunoglobulin (lg) Fc polypeptide; see claims 1, 3 and 9. Seidel et al. teach wherein the epitope is a cancer-associated epitope; see [0040], [00324], claim 65. Seidel et al. teach that the epitope has a length of from 5 amino acids to 10 amino acids; see [00123]. Seidel et al. teach the MHC polypeptide is MHC heavy chain; see [0010-0011]. Seidel et al. teach linkers are between epitope, β2M, an immunomodulatory domain, a second MHC polypeptide, and immunoglobulin Fc; see [0010-0011], claims 18-21. Seidel et al. teach CD19 and CD20; see [00152], [00261], [00141]. 
For claim 79, Seidel et al. teach β2-microglobulin set forth in SEQ ID NO: 78; see [0063]. SEQ ID NO: 78 of Seidel et al. is 100% identical with the instant claimed SEQ ID NO: 95; see below sequence alignment 1.
For claim 85, Seidel et al. teach that β2M residue 12 and HLA Class I heavy chain residue 236 have been substituted with cysteines; see [00138]. Seidel et al. teach IgG Fc set forth in SEQ ID NO: 83; see Fig, 24A. SEQ ID NO: 83 of Seidel et al. is 100% identical with the instant claimed SEQ ID NO: 21; see below sequence alignment 2. 
For claims 87-88, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited, MPEP 2111.04.  
For claims 89-91, Seidel et al. teach a dosage of the multimeric polypeptide from 0.5 mg/kg body weight to 5 mg/kg body weight; see [00334].
Seidel et al. do not teach the immunomodulatory domain is IL-2 polypeptide.
However, this deficiency is remedied by Gillies et al.
Gillies et al. teach immunomodulatory IL-2 (SEQ ID NO: 3) and mutant IL-2, and advantages of the mutant IL-2 (e.g. increased therapeutic index, bind to more than one type of cytokine receptor expressed on cells and also bind to more than one cell type, exhibit a longer circulating half-life in a patient's body); see entire document, e.g. abstract, column 1, lines 25-45, Summary. Gillies et al. teach that substitution mutations F42A and H16 within IL-2 enhance the therapeutic index of IL-2 fusion proteins by reducing the toxicity associated with IL-2 therapy; see column 3, lines 40-50, column 5, lines 24-55, column 25, lines 40-56. SEQ ID NO: 3 of Gillies et al. is 99.7% identical with the instant claimed SEQ ID NO: 8; see below sequence alignment 3.
It would have been prima facie obvious to substitute the immunomodulatory domain of Seidel et al. for the immunomodulatory mutant IL-2 of Gillies et al., because substitution mutations F42A and H16 within IL-2 enhance the therapeutic index of IL-2 fusion proteins by reducing the toxicity associated with IL-2 therapy as taught by Gillies et al.
Seidel et al. and Gillies et al. do not teach anti-PD-1 antibodies pembrolizumab and nivolumab.
However, these deficiencies are remedied by Medina et al.
The instant specification teaches the amino acid sequence of the heavy and light chains of pembrolizumab set forth in SEQ ID NOs: 51-52, the amino acid sequence of the heavy and light chains of nivolumab set forth in SEQ ID NOs: 53-54; see [0106-0110] of the published application.
Medina et al. teach clinical use of pembrolizumab and nivolumab for treating cancer; see entire document, e.g. abstract.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer comprising a combination of pembrolizumab or nivolumab of Medina et al. with the multimeric polypeptide of Seidel et al. in view of Gillies et al., because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, pembrolizumab (or nivolumab) and the multimeric polypeptide are taught by the prior arts for treating cancer.

Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

18.	Claims 64-65 and 79-91 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 and 20 of copending Application No. 17/584133. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 64-65 and 79-91 are herein drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets PD-1, and (ii) a protein, wherein the protein comprises two heterodimers, wherein the two heterodimers have identical amino acid sequences, and wherein each heterodimer comprises: 
a) a first polypeptide comprising: i) a cancer-associated epitope other than an HPV16 cancer-associated epitope, wherein the cancer-associated epitope is a peptide having a length of from 8 amino acids to 14 amino acids; and ii) β2-microglobulin (β2M) polypeptide; and 
b) a second polypeptide comprising: i) at least one immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide comprises a variant interleukin-2 (IL-2) polypeptide comprising one or more amino acid substitutions relative to the IL-2 amino acid sequence set forth in SEQ ID NO: 1, ii) a class I major histocompatibility complex (MHC) heavy chain polypeptide; and iii) an immunoglobulin (Ig) Fc polypeptide.
Claims 1-17 and 20 of copending Application No. 17/584133 are drawn to a method of treating a KRAS-associated cancer in a patient having the cancer, the method comprising administering to the patient an effective amount of a pharmaceutical composition comprising a T-cell modulatory polypeptide according to any one of claims 1-17, optionally further comprising co-administering an immune checkpoint inhibitor to the patient, optionally wherein the immune checkpoint inhibitor is an antibody specific for PD-L1, PD-1, or CTLA4; wherein the T-cell modulatory polypeptide comprising: a KRAS peptide comprising a KRAS epitope expressed on a cancer cell, a β2-microglobulin polypeptide, a variant of IL-2 and an Ig Fc polypeptide.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

19.	Claims 64-65 and 79-91 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 37-55 of copending Application No. 17/326837. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 64-65 and 79-91 are herein drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets PD-1, and (ii) a protein, wherein the protein comprises two heterodimers, wherein the two heterodimers have identical amino acid sequences, and wherein each heterodimer comprises: 
a) a first polypeptide comprising: i) a cancer-associated epitope other than an HPV16 cancer-associated epitope, wherein the cancer-associated epitope is a peptide having a length of from 8 amino acids to 14 amino acids; and ii) β2-microglobulin (β2M) polypeptide; and 
b) a second polypeptide comprising: i) at least one immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide comprises a variant interleukin-2 (IL-2) polypeptide comprising one or more amino acid substitutions relative to the IL-2 amino acid sequence set forth in SEQ ID NO: 1, ii) a class I major histocompatibility complex (MHC) heavy chain polypeptide; and iii) an immunoglobulin (Ig) Fc polypeptide.
Claims 37-55 of copending Application No. 17/326837 are drawn to a method of treating cancer in an individual having the cancer, the method comprising administering to the individual an effective amount of a pharmaceutical composition comprising a T-cell modulatory multimeric polypeptide, and further comprising co-administering an immune checkpoint inhibitor to the individual, wherein the immune checkpoint inhibitor is an antibody specific for PD-L1, PD-1, or CTLA4; wherein the T-cell modulatory multimeric polypeptide comprising: a Wilms tumor-1 (WT-1) peptide epitope, a β2-microglobulin polypeptide, a variant of IL-2 and an Ig Fc polypeptide.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

20.	Claims 64-65 and 79-91 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 37-53 of copending Application No. 17/245999. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 64-65 and 79-91 are herein drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets PD-1, and (ii) a protein, wherein the protein comprises two heterodimers, wherein the two heterodimers have identical amino acid sequences, and wherein each heterodimer comprises: 
a) a first polypeptide comprising: i) a cancer-associated epitope other than an HPV16 cancer-associated epitope, wherein the cancer-associated epitope is a peptide having a length of from 8 amino acids to 14 amino acids; and ii) β2-microglobulin (β2M) polypeptide; and 
b) a second polypeptide comprising: i) at least one immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide comprises a variant interleukin-2 (IL-2) polypeptide comprising one or more amino acid substitutions relative to the IL-2 amino acid sequence set forth in SEQ ID NO: 1, ii) a class I major histocompatibility complex (MHC) heavy chain polypeptide; and iii) an immunoglobulin (Ig) Fc polypeptide.
Claims 37-53 of copending Application No. 17/245999 are drawn to a method of treating cancer in a patient having the cancer, the method comprising administering to the patient an effective amount of a pharmaceutical composition comprising a T-cell modulatory multimeric polypeptide, and further comprising co-administering an immune checkpoint inhibitor to the patient, wherein the T-cell modulatory multimeric polypeptide comprising: an alpha-feto protein (AFP) peptide epitope, a β2-microglobulin polypeptide, a variant of IL-2 and an Ig Fc polypeptide.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

21.	Claims 64-65 and 79-97 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 133-152 of copending Application No. 17/578094 in view of Medina et al. (Pharmacotherapy 2016;36(3):317–334, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 64-65 and 79-97 are herein drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets PD-1, and (ii) a protein, wherein the protein comprises two heterodimers, wherein the two heterodimers have identical amino acid sequences, and wherein each heterodimer comprises: 
a) a first polypeptide comprising: i) a cancer-associated epitope other than an HPV16 cancer-associated epitope, wherein the cancer-associated epitope is a peptide having a length of from 8 amino acids to 14 amino acids; and ii) β2-microglobulin (β2M) polypeptide; and 
b) a second polypeptide comprising: i) at least one immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide comprises a variant interleukin-2 (IL-2) polypeptide comprising one or more amino acid substitutions relative to the IL-2 amino acid sequence set forth in SEQ ID NO: 1, ii) a class I major histocompatibility complex (MHC) heavy chain polypeptide; and iii) an immunoglobulin (Ig) Fc polypeptide.
Claims 133-152 of copending Application No. 17/578094 are drawn to a method of treating an individual comprising administering a therapeutically effective amount of a multimeric polypeptide comprising a heterodimer comprising: a) a first polypeptide comprising: i) a cancer-associated peptide epitope; and ii) first class I major histocompatibility complex (MHC) polypeptide, wherein the first MHC polypeptide is a β2-microglobulin (β2M) polypeptide; b) a second polypeptide comprising: i) a second class I MHC polypeptide, wherein the second MHC polypeptide is an MHC Class I HLA-A heavy chain polypeptide; and ii) at least one immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide is an IL-2 variant polypeptide that comprises an amino acid sequence having the amino acid sequence set forth in SEQ ID NO:44, wherein amino acid 16 is Ala and amino acid 42 is Ala; and iii) an immunoglobulin (Ig) Fc polypeptide.
Claims 133-152 of copending Application No. 17/578094 do not teach anti-PD-1 antibodies pembrolizumab and nivolumab.
However, these deficiencies are remedied by Medina et al.
The instant specification teaches the amino acid sequence of the heavy and light chains of pembrolizumab set forth in SEQ ID NOs: 51-52, the amino acid sequence of the heavy and light chains of nivolumab set forth in SEQ ID NOs: 53-54; see [0106-0110] of the published application.
Medina et al. teach clinical use of pembrolizumab and nivolumab for treating cancer; see entire document, e.g. abstract.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer comprising a combination of pembrolizumab or nivolumab of Medina et al. with the multimeric polypeptide of 17/578094, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, pembrolizumab (or nivolumab) and the multimeric polypeptide are taught by the prior arts for treating cancer.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

22.	Claims 64-65 and 79-97 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 133-153 of copending Application No. 17/507113 in view of Medina et al. (Pharmacotherapy 2016;36(3):317–334, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 64-65 and 79-97 are herein drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets PD-1, and (ii) a protein, wherein the protein comprises two heterodimers, wherein the two heterodimers have identical amino acid sequences, and wherein each heterodimer comprises: 
a) a first polypeptide comprising: i) a cancer-associated epitope other than an HPV16 cancer-associated epitope, wherein the cancer-associated epitope is a peptide having a length of from 8 amino acids to 14 amino acids; and ii) β2-microglobulin (β2M) polypeptide; and 
b) a second polypeptide comprising: i) at least one immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide comprises a variant interleukin-2 (IL-2) polypeptide comprising one or more amino acid substitutions relative to the IL-2 amino acid sequence set forth in SEQ ID NO: 1, ii) a class I major histocompatibility complex (MHC) heavy chain polypeptide; and iii) an immunoglobulin (Ig) Fc polypeptide.
Claims 133-153 of copending Application No. 17/507113 are drawn to a method of treating cancer in a patient in need of such treatment, the method comprising administering a pharmaceutical composition to the patient in an amount effective to treat said cancer, wherein the composition comprising a cancer-associated epitope other than a human papillomavirus epitope linked to a β2-microglobulin (β2M) polypeptide, two copies of an IL-2 polypeptide, a MHC polypeptide, and an immunoglobulin (Ig) Fc polypeptide.
Claims 133-153 of copending Application No. 17/507113 do not teach anti-PD-1 antibodies pembrolizumab and nivolumab.
However, these deficiencies are remedied by Medina et al.
The instant specification teaches the amino acid sequence of the heavy and light chains of pembrolizumab set forth in SEQ ID NOs: 51-52, the amino acid sequence of the heavy and light chains of nivolumab set forth in SEQ ID NOs: 53-54; see [0106-0110] of the published application.
Medina et al. teach clinical use of pembrolizumab and nivolumab for treating cancer; see entire document, e.g. abstract.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer comprising a combination of pembrolizumab or nivolumab of Medina et al. with the multimeric polypeptide of 17/507113, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, pembrolizumab (or nivolumab) and the multimeric polypeptide are taught by the prior arts for treating cancer.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

23.	Claims 64-65 and 79-97 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 50-69 of copending Application No. 17/490600 in view of Medina et al. (Pharmacotherapy 2016;36(3):317–334, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 64-65 and 79-97 are herein drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets PD-1, and (ii) a protein, wherein the protein comprises two heterodimers, wherein the two heterodimers have identical amino acid sequences, and wherein each heterodimer comprises: 
a) a first polypeptide comprising: i) a cancer-associated epitope other than an HPV16 cancer-associated epitope, wherein the cancer-associated epitope is a peptide having a length of from 8 amino acids to 14 amino acids; and ii) β2-microglobulin (β2M) polypeptide; and 
b) a second polypeptide comprising: i) at least one immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide comprises a variant interleukin-2 (IL-2) polypeptide comprising one or more amino acid substitutions relative to the IL-2 amino acid sequence set forth in SEQ ID NO: 1, ii) a class I major histocompatibility complex (MHC) heavy chain polypeptide; and iii) an immunoglobulin (Ig) Fc polypeptide.
Claims 50-69 of copending Application No. 17/490600 are drawn to a method of treating cancer in an individual comprising administering a therapeutically effective amount of a multimeric polypeptide comprising a MUC-1 peptide epitope, a β2-microglobulin (β2M) polypeptide; a class I MHC polypeptide, an IL-2 variant polypeptide that comprises an H16A substitution and an F42A substitution, and an immunoglobulin (Ig) Fc polypeptide.
Claims 50-69 of copending Application No. 17/490600 do not teach anti-PD-1 antibodies pembrolizumab and nivolumab.
However, these deficiencies are remedied by Medina et al.
The instant specification teaches the amino acid sequence of the heavy and light chains of pembrolizumab set forth in SEQ ID NOs: 51-52, the amino acid sequence of the heavy and light chains of nivolumab set forth in SEQ ID NOs: 53-54; see [0106-0110] of the published application.
Medina et al. teach clinical use of pembrolizumab and nivolumab for treating cancer; see entire document, e.g. abstract.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer comprising a combination of pembrolizumab or nivolumab of Medina et al. with the multimeric polypeptide of 17/490600, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, pembrolizumab (or nivolumab) and the multimeric polypeptide are taught by the prior arts for treating cancer.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

24.	Claims 64-65 and 79-97 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 22-44 of copending Application No. 17/410453 in view of Medina et al. (Pharmacotherapy 2016;36(3):317–334, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 64-65 and 79-97 are herein drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets PD-1, and (ii) a protein, wherein the protein comprises two heterodimers, wherein the two heterodimers have identical amino acid sequences, and wherein each heterodimer comprises: 
a) a first polypeptide comprising: i) a cancer-associated epitope other than an HPV16 cancer-associated epitope, wherein the cancer-associated epitope is a peptide having a length of from 8 amino acids to 14 amino acids; and ii) β2-microglobulin (β2M) polypeptide; and 
b) a second polypeptide comprising: i) at least one immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide comprises a variant interleukin-2 (IL-2) polypeptide comprising one or more amino acid substitutions relative to the IL-2 amino acid sequence set forth in SEQ ID NO: 1, ii) a class I major histocompatibility complex (MHC) heavy chain polypeptide; and iii) an immunoglobulin (Ig) Fc polypeptide.
Claims 22-44 of copending Application No. 17/410453 are drawn to a method of treating cancer in an individual comprising administering a therapeutically effective amount of a multimeric polypeptide comprising a NY-ESO-1 peptide epitope, a β2-microglobulin (β2M) polypeptide; a class I MHC polypeptide, an IL-2 variant polypeptide, and an immunoglobulin (Ig) Fc polypeptide.
Claims 22-44 of copending Application No. 17/410453 do not teach anti-PD-1 antibodies pembrolizumab and nivolumab.
However, these deficiencies are remedied by Medina et al.
The instant specification teaches the amino acid sequence of the heavy and light chains of pembrolizumab set forth in SEQ ID NOs: 51-52, the amino acid sequence of the heavy and light chains of nivolumab set forth in SEQ ID NOs: 53-54; see [0106-0110] of the published application.
Medina et al. teach clinical use of pembrolizumab and nivolumab for treating cancer; see entire document, e.g. abstract.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer comprising a combination of pembrolizumab or nivolumab of Medina et al. with the multimeric polypeptide of 17/410453, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, pembrolizumab (or nivolumab) and the multimeric polypeptide are taught by the prior arts for treating cancer.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

25.	Claims 64-65 and 79-97 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 14-17 and 27-28 of copending Application No. 17/342513 in view of Medina et al. (Pharmacotherapy 2016;36(3):317–334, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 64-65 and 79-97 are herein drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets PD-1, and (ii) a protein, wherein the protein comprises two heterodimers, wherein the two heterodimers have identical amino acid sequences, and wherein each heterodimer comprises: 
a) a first polypeptide comprising: i) a cancer-associated epitope other than an HPV16 cancer-associated epitope, wherein the cancer-associated epitope is a peptide having a length of from 8 amino acids to 14 amino acids; and ii) β2-microglobulin (β2M) polypeptide; and 
b) a second polypeptide comprising: i) at least one immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide comprises a variant interleukin-2 (IL-2) polypeptide comprising one or more amino acid substitutions relative to the IL-2 amino acid sequence set forth in SEQ ID NO: 1, ii) a class I major histocompatibility complex (MHC) heavy chain polypeptide; and iii) an immunoglobulin (Ig) Fc polypeptide.
Claims 1-5, 14-17 and 27-28 of copending Application No. 17/342513 are drawn to a method of treating Wilms tumor-1 (WT-1) in an individual comprising administering a therapeutically effective amount of a multimeric polypeptide comprising a Wilms tumor-1 (WT-1) peptide epitope, a β2-microglobulin (β2M) polypeptide; a class I MHC polypeptide, an IL-2 variant polypeptide, and an immunoglobulin (Ig) Fc polypeptide.
Claims 1-5, 14-17 and 27-28 of copending Application No. 17/342513 do not teach anti-PD-1 antibodies pembrolizumab and nivolumab.
However, these deficiencies are remedied by Medina et al.
The instant specification teaches the amino acid sequence of the heavy and light chains of pembrolizumab set forth in SEQ ID NOs: 51-52, the amino acid sequence of the heavy and light chains of nivolumab set forth in SEQ ID NOs: 53-54; see [0106-0110] of the published application.
Medina et al. teach clinical use of pembrolizumab and nivolumab for treating cancer; see entire document, e.g. abstract.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer comprising a combination of pembrolizumab or nivolumab of Medina et al. with the multimeric polypeptide of 17/342513, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, pembrolizumab (or nivolumab) and the multimeric polypeptide are taught by the prior arts for treating cancer.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

26.	Claims 64-65 and 79-97 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 and 26-28 of copending Application No. 17/342501 in view of Medina et al. (Pharmacotherapy 2016;36(3):317–334, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 64-65 and 79-97 are herein drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets PD-1, and (ii) a protein, wherein the protein comprises two heterodimers, wherein the two heterodimers have identical amino acid sequences, and wherein each heterodimer comprises: 
a) a first polypeptide comprising: i) a cancer-associated epitope other than an HPV16 cancer-associated epitope, wherein the cancer-associated epitope is a peptide having a length of from 8 amino acids to 14 amino acids; and ii) β2-microglobulin (β2M) polypeptide; and 
b) a second polypeptide comprising: i) at least one immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide comprises a variant interleukin-2 (IL-2) polypeptide comprising one or more amino acid substitutions relative to the IL-2 amino acid sequence set forth in SEQ ID NO: 1, ii) a class I major histocompatibility complex (MHC) heavy chain polypeptide; and iii) an immunoglobulin (Ig) Fc polypeptide.
Claims 1-24 and 26-28 of copending Application No. 17/342501 are drawn to a method of treating a AFP-expressing cancer in an individual comprising administering a therapeutically effective amount of a multimeric polypeptide comprising an alpha-feto protein (AFP) peptide epitope, a β2-microglobulin (β2M) polypeptide; a class I MHC polypeptide, an IL-2 variant polypeptide, and an immunoglobulin (Ig) Fc polypeptide.
Claims 1-24 and 26-28 of copending Application No. 17/342501 do not teach anti-PD-1 antibodies pembrolizumab and nivolumab.
However, these deficiencies are remedied by Medina et al.
The instant specification teaches the amino acid sequence of the heavy and light chains of pembrolizumab set forth in SEQ ID NOs: 51-52, the amino acid sequence of the heavy and light chains of nivolumab set forth in SEQ ID NOs: 53-54; see [0106-0110] of the published application.
Medina et al. teach clinical use of pembrolizumab and nivolumab for treating cancer; see entire document, e.g. abstract.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer comprising a combination of pembrolizumab or nivolumab of Medina et al. with the multimeric polypeptide of 17/342501, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, pembrolizumab (or nivolumab) and the multimeric polypeptide are taught by the prior arts for treating cancer.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

27.	Claims 64-65 and 79-97 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 36-40 of copending Application No. 17/327171 in view of Medina et al. (Pharmacotherapy 2016;36(3):317–334, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 64-65 and 79-97 are herein drawn to a method of treating cancer in an individual, the method comprising administering to the individual (i) an immune checkpoint inhibitor that targets PD-1, and (ii) a protein, wherein the protein comprises two heterodimers, wherein the two heterodimers have identical amino acid sequences, and wherein each heterodimer comprises: 
a) a first polypeptide comprising: i) a cancer-associated epitope other than an HPV16 cancer-associated epitope, wherein the cancer-associated epitope is a peptide having a length of from 8 amino acids to 14 amino acids; and ii) β2-microglobulin (β2M) polypeptide; and 
b) a second polypeptide comprising: i) at least one immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide comprises a variant interleukin-2 (IL-2) polypeptide comprising one or more amino acid substitutions relative to the IL-2 amino acid sequence set forth in SEQ ID NO: 1, ii) a class I major histocompatibility complex (MHC) heavy chain polypeptide; and iii) an immunoglobulin (Ig) Fc polypeptide.
Claims 36-40 of copending Application No. 17/327171 are drawn to a method of treating cancer in an individual comprising administering a therapeutically effective amount of a multimeric polypeptide comprising a NY-ESO-1 peptide epitope, a β2-microglobulin (β2M) polypeptide; a class I MHC polypeptide, an IL-2 variant polypeptide, and an immunoglobulin (Ig) Fc polypeptide.
Claims 36-40 of copending Application No. 17/327171 do not teach anti-PD-1 antibodies pembrolizumab and nivolumab.
However, these deficiencies are remedied by Medina et al.
The instant specification teaches the amino acid sequence of the heavy and light chains of pembrolizumab set forth in SEQ ID NOs: 51-52, the amino acid sequence of the heavy and light chains of nivolumab set forth in SEQ ID NOs: 53-54; see [0106-0110] of the published application.
Medina et al. teach clinical use of pembrolizumab and nivolumab for treating cancer; see entire document, e.g. abstract.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer comprising a combination of pembrolizumab or nivolumab of Medina et al. with the multimeric polypeptide of 17/327171, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, pembrolizumab (or nivolumab) and the multimeric polypeptide are taught by the prior arts for treating cancer.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
28.	No claim is allowed.

29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642


Sequence alignment 1
BCK39335
ID   BCK39335 standard; protein; 119 AA.
XX
AC   BCK39335;
XX
DT   11-FEB-2016  (first entry)
XX
DE   Human B2M protein precursor, SEQ ID 78.
XX
KW   B2M protein; Beta 2 microglobulin; antibacterial; antimicrobial-gen.;
KW   antiparasitic; bacterial infection; immune modulation;
KW   infectious disease; protein production; protein therapy; protozoacide;
KW   protozoal infection; therapeutic; viral infection; virucide.
XX
OS   Homo sapiens.
XX
CC PN   WO2015195531-A2.
XX
CC PD   23-DEC-2015.
XX
CC PF   15-JUN-2015; 2015WO-US035777.
XX
PR   18-JUN-2014; 2014US-0013715P.
XX
CC PA   (YESH ) UNIV YESHIVA EINSTEIN COLLEGE MEDICINE.
XX
CC PI   Almo SC,  Chaparro RJ,  Garforth SJ,  Hillerich BS,  Seidel RD;
XX
DR   WPI; 2015-83647L/06.
DR   REFSEQ; NP_004039.1.
XX
CC PT   Multimeric polypeptide used for preparing method for treating infection 
CC PT   in individual comprises first polypeptide having epitope and first major 
CC PT   histocompatibility complex polypeptide and second polypeptide having 
CC PT   second MHC polypeptide.
XX
CC PS   Disclosure; SEQ ID NO 78; 162pp; English.
XX
CC   The present invention relates to a novel multimeric polypeptide useful 
CC   for treating infections caused by virus, bacterium or protozoan. The 
CC   multimeric polypeptide comprises: a first polypeptide having an epitope 
CC   and a first major histocompatibility complex (MHC) polypeptide; and a 
CC   second polypeptide having second MHC polypeptide and an immunoglobulin 
CC   (Ig) Fc polypeptide or a non-Ig scaffold. The invention further provides:
CC   a nucleic acid encoding a recombinant polypeptide; a recombinant 
CC   expression vector; a host cell genetically modified with the recombinant 
CC   expression vector; a method for producing the multimeric polypeptide; a 
CC   method for selectively modulating the activity of the epitope-specific T 
CC   cell; a method for treating the infection by administering the multimeric
CC   polypeptide; and a composition comprising the multimeric polypeptide and 
CC   a pharmaceutically acceptable excipient. The present sequence represents 
CC   a human beta 2 microglobulin (B2M) protein precursor and was used in 
CC   homology comparison to identify the similarities among the sequences as 
CC   described in the present invention.
XX
SQ   Sequence 119 AA;

  Query Match             100.0%;  Score 624;  DB 23;  Length 119;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSRSVALAVLALLSLSGLEAIQRTPKIQVYSRHPAENGKSNFLNCYVSGFHPSDIEVDLL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSRSVALAVLALLSLSGLEAIQRTPKIQVYSRHPAENGKSNFLNCYVSGFHPSDIEVDLL 60

Qy         61 KNGERIEKVEHSDLSFSKDWSFYLLYYTEFTPTEKDEYACRVNHVTLSQPKIVKWDRDM 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KNGERIEKVEHSDLSFSKDWSFYLLYYTEFTPTEKDEYACRVNHVTLSQPKIVKWDRDM 119




Sequence alignment 2
BCK39340
ID   BCK39340 standard; protein; 227 AA.
XX
AC   BCK39340;
XX
DT   11-FEB-2016  (first entry)
XX
DE   Human IgG1 Fc region, SEQ ID 83.
XX
KW   Immunoglobulin G1; Immunoglobulin gamma 1; antibacterial;
KW   antimicrobial-gen.; antiparasitic; bacterial infection;
KW   immune modulation; infectious disease; protein production;
KW   protein therapy; protozoacide; protozoal infection; therapeutic;
KW   viral infection; virucide.
XX
OS   Homo sapiens.
XX
CC PN   WO2015195531-A2.
XX
CC PD   23-DEC-2015.
XX
CC PF   15-JUN-2015; 2015WO-US035777.
XX
PR   18-JUN-2014; 2014US-0013715P.
XX
CC PA   (YESH ) UNIV YESHIVA EINSTEIN COLLEGE MEDICINE.
XX
CC PI   Almo SC,  Chaparro RJ,  Garforth SJ,  Hillerich BS,  Seidel RD;
XX
DR   WPI; 2015-83647L/06.
DR   PDB; 3S7G_A.
XX
CC PT   Multimeric polypeptide used for preparing method for treating infection 
CC PT   in individual comprises first polypeptide having epitope and first major 
CC PT   histocompatibility complex polypeptide and second polypeptide having 
CC PT   second MHC polypeptide.
XX
CC PS   Example 2; SEQ ID NO 83; 162pp; English.
XX
CC   The present invention relates to a novel multimeric polypeptide useful 
CC   for treating infections caused by virus, bacterium or protozoan. The 
CC   multimeric polypeptide comprises: a first polypeptide having an epitope 
CC   and a first major histocompatibility complex (MHC) polypeptide; and a 
CC   second polypeptide having second MHC polypeptide and an immunoglobulin 
CC   (Ig) Fc polypeptide or a non-Ig scaffold. The invention further provides:
CC   a nucleic acid encoding a recombinant polypeptide; a recombinant 
CC   expression vector; a host cell genetically modified with the recombinant 
CC   expression vector; a method for producing the multimeric polypeptide; a 
CC   method for selectively modulating the activity of the epitope-specific T 
CC   cell; a method for treating the infection by administering the multimeric
CC   polypeptide; and a composition comprising the multimeric polypeptide and 
CC   a pharmaceutically acceptable excipient. The present sequence represents 
CC   a human IgG1 Fc region, which is used in the invention for preparing the 
CC   novel multimeric polypeptide for treating infections.
XX
SQ   Sequence 227 AA;

  Query Match             100.0%;  Score 1233;  DB 23;  Length 227;
  Best Local Similarity   100.0%;  
  Matches  227;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60

Qy         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120

Qy        121 GQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180

Qy        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 227
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 227





Sequence alignment 3
US-10-310-719-3
; Sequence 3, Application US/10310719
; Publication No. US20030166163A1
; GENERAL INFORMATION:
;  APPLICANT: Gillies, Stephen
;  TITLE OF INVENTION: Immunocytokines With Modulated Selectivity
;  FILE REFERENCE: LEX-020
;  CURRENT APPLICATION NUMBER: US/10/310,719
;  CURRENT FILING DATE:  2002-12-04
;  PRIOR APPLICATION NUMBER: 60/337,113
;  PRIOR FILING DATE: 2001-12-04
;  PRIOR APPLICATION NUMBER: 60/371,966
;  PRIOR FILING DATE: 2002-04-12
;  NUMBER OF SEQ ID NOS: 37
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 3
;   LENGTH: 133
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-310-719-3

  Query Match             99.7%;  Score 664;  DB 4;  Length 133;
  Best Local Similarity   98.5%;  
  Matches  131;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 APTSSSTKKTQLQLEXLLLDLQMILNGINNYKNPKLTRMLTXKFYMPKKATELKHLQCLE 60
              ||||||||||||||| ||||||||||||||||||||||||| ||||||||||||||||||
Db          1 APTSSSTKKTQLQLEHLLLDLQMILNGINNYKNPKLTRMLTFKFYMPKKATELKHLQCLE 60

Qy         61 EELKPLEEVLNLAQSKNFHLRPRDLISNINVIVLELKGSETTFMCEYADETATIVEFLNR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EELKPLEEVLNLAQSKNFHLRPRDLISNINVIVLELKGSETTFMCEYADETATIVEFLNR 120

Qy        121 WITFCQSIISTLT 133
              |||||||||||||
Db        121 WITFCQSIISTLT 133